DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

13. (Currently Amended) The controller of claim 11 

14. (Currently amended) The controller of claim 11 


Allowable Subject Matter
Claims 1, 3-6, 8-11, 13-20 are allowed.  The closest prior art fails to explicitly disclose, teach or suggest, determining a sensor data value for one or both of the first sensor data or the second sensor data, determining whether the sensor data value satisfies a first threshold, determining whether the sensor data value satisfies a second threshold, wherein the sensor data value reflects a value measured using a first sensor that produced the first sensor data, wherein the sensor data value satisfies the first threshold when the value is less than a first threshold value, wherein the sensor data value satisfies the second threshold when the value is greater than the first threshold value and less than a second threshold value, determining a delta value reflecting a difference between the first altitude measurement and the second altitude measurement using a smoothing window, and determining the altitude of the controller based on the delta value.  These features in combination with the other claimed features are allowable and further would not be obvious to a person of ordinary skill in the art without unreasonable hindsight reconstruction.  Therefore the claims as a whole are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K WILTEY/             Primary Examiner, Art Unit 3669